     Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 1 of 11



                                                           .                    .
                                              .   ·•   .       ·•   -- - - --       -   . -   . ....   ,   -   .   -




i.
         Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 2 of 11




                                                                       · NO-




- \hl <:n"1:3uMCfinr.l _ ·\,Jv1T11·. H1s t lt~i~J:Sr1,rtif1·~, ~-              1

  p ~: nr.J'1C:b$9 IHf .~l\J rl tit1ltJN t~ \\C..f ASS&h !.1
     q



    :,
    'I
     l
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 3 of 11
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 4 of 11




                               -
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 5 of 11
                                                             -     -   ----
                                                                        -   --- - -
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 6 of 11
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 7 of 11
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 8 of 11
                                                                              'I,

Case 1:19-cv-02210-SHR-EB Document 1 { Filed 12/26/19 Page 9 of 11




                                                                                                            ,.
                      i
                                                                                                                                   .,,
                                                                                                                                   (


                               f                                                                                                   --.,
                                                                                                                                   on
                                                                                                                                   --
                                                                                                                                   m
                                                                                                                                   -n

                                                                                                                                   l
                                                                                                                                   u,
                                                                                                                 (   ...
                                                                   ~tl1
            j}J                                                         ros TA GE PA ID
                                                                   WA Y G ENV
                                                                        ~A RT , PA

          ~-
           UNIJ "£01 Tt.Tf S
                                                                   1847
                                                                   DEC 19 19
                                                                   AM OU NT
                  1000
                                       17108                         $0.00
                                                                A2305K1 38 94 8-0
                                                                                  5


                                                                                                                                                               ,,iJilW'....,.,..,r...,:,,-),,4




                                                     '          ;
                                                                                    ·-
                                                                                             r                         .
                                                                                                                           {
                                                                                                                               I                                         f

                                                         ~. /       ·-·                                                                                                         ,,.

                                   /
                                   __.
                               ~                                                                                                                                                                             I'<'




                                                                                                        i
                                                                                                                                                                                                     ~


                                                                                                                                                                                                         r      J
                                                     _   /
                                                             _..
                                                                                                                                              !
                                                                                                                                              •                                                                •

                                                                                                                                                  t
                                                                                                                                                           .
                                                                                                                                                          /,


                                                                                                                                          I   ....
                                                   •                                                             I                                    f
                                                                                                                                                                                                     t


                                                                                                        ~
                                                                                                                                                                                i•               I
                                                   ,.,
                                                                          l                      ....
                                               l
                                               f
                                                                          I              I
                                                                                         ~   •
                                                                                                                                                                             I
Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 10 of 11
              Case 1:19-cv-02210-SHR-EB Document 1 Filed 12/26/19 Page 11 of 11




    ..i t -




                                                                      HARRISBURG, PA
                                                                             --
                                                                         Dtifl.4 6"2019
                                                                 PER _ __,.,~,_~-----_ _ _ __




    (!lfi: t ffJf C1JVJrJ;-
        ,




~
